Citation Nr: 1821865	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-41 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition of the appellant, S.M., as a helpless child of the Veteran for the purpose of receiving dependency and indemnity compensation (DIC) benefits. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  He died in February 1991.  The appellant is his son.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in Milwaukee, Wisconsin which denied entitlement to recognition of the appellant as a helpless child based on permanent incapacity for self support.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4)(i) (2018). 

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C. § 101 (4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2018). The focus of analysis is on the individual's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443 (1993). 

The record shows that S.M. is an adult son of the deceased Veteran. He attained the age of 18 in November 2004.  Social Security Administration (SSA) records show that the appellant has been disabled due to his affective, mood, and personality disorders since June 2008 and he had not engaged in substantial gainful activity since that time.  Evidence of record, to include evidence associated with SSA medical records show that the appellant had a history of psychiatric and behavioral problems since childhood, had a diagnosis of ADHD, and was blind in the left eye.  The appellant had several psychiatric hospitalizations both prior to and after attaining the age of 18 for suicide attempts.  In a September 2005 Counseling Summary, Dr. D.L., his treating psychologist stated that the appellant had never had a job and based on his social and emotional behavior, it was doubtful that he would be able to hold one.  While he later amended his opinion in September 2005 after the appellant graduated from high school and was able to complete a Nurses Aid Course, the record shows that the appellant had failed at work attempts after attaining the age of 18.  In view of this evidence, the Board finds that a remand for a VA medical examination is necessary to assist in determining if the appellant became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran's son, S.M., for a VA examination to determine whether it is at least as likely as not that he became permanently incapable of self-support by reason of a mental or physical condition prior to attaining 18 years of age.

The relevant portions of the record and a copy of this remand order must be made available to the examiner. The examiner must address the full history of S.M.'s psychiatric and physical disabilities.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should be provided.  

2. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the appellant with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2018).




